Citation Nr: 0004236	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-30 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1976.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1997, from 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim initially came before the Board in July 1999.  It 
was remanded to give the RO the opportunity to review a 
statement of a fellow former serviceman, provided by the 
veteran.  All requested development has been accomplished.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a right knee disorder in an October 
1989 decision.

2.  Since the October 1989 decision, the following relevant 
evidence has been received: (1) private medical treatment 
records dated in May and June 1991, (2) the report of a 
Functional Capacities Evaluation conducted in March 1993, (3) 
the report of a VA general medical examination conducted in 
April 1993, (4) VA outpatient treatment records dated in 
October 1996, and (4) the statement of a fellow former 
serviceman received in September 1997.

3.  The evidence received since October 1989 is not new and 
material.


CONCLUSIONS OF LAW

1.  The October 1989 RO decision denying service connection 
for a right knee disability is final.  38 U.S.C.A. §§ 7103(a) 
and 7104 (West 1991 & Supp. 1998).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for a right knee 
disability is not reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 1989 rating decision, the RO denied service 
connection for a right knee disability.  It was noted that 
the veteran's service medical records, and medical treatment 
records from the Louisiana National Guard, were negative for 
a right knee injury.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  First, 
it must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable- 
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).  
Third, if the reopened claim is well grounded, VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO denied entitlement 
to service connection for a right knee disability because it 
determined that the evidence presented subsequent to the 
October 1989 RO decision was not new and material.  Evidence 
presented subsequent to that decision consists of private 
medical treatment records dated in May and June 1991, the 
report of a Functional Capacities Evaluation conducted in 
March 1993, the report of a VA general medical examination 
conducted in April 1993, VA outpatient treatment records 
dated in October 1996, and the statement of a fellow former 
serviceman received in September 1997.

Private treatment records, dated in May 1991, show the 
veteran giving a history of pain and giving out of the right 
knee.  Examination showed tenderness  in the right knee, but 
no obvious effusion.  The examiner indicated that he might 
have a torn meniscus.  An MRI was performed in June 1991.  
The impression given was severe deformity of the lateral 
meniscus suggesting either post operative changes or an acute 
rupture and tear of the lateral meniscus.  There was also a 
focus of fluid posterior to the knee joint that was thought 
to represent post traumatic hemorrhage or possibly a Baker's 
cyst.  The examiner stated that the veteran's right knee 
disability was related to trauma and was probably related to 
his accident of February 25, 1990, when he fell down a flight 
of steps.  This evidence is new, however, it is not material.  
It does not in any way relate the veteran's right knee 
disability to his period of active service.

The Functional Capacities Report, dated in March 1993, shows 
the veteran evaluated with decreased right lower extremity 
functional strength and range of motion.  He gave a history 
of a fall down a flight of steps in February 1990, after 
which he noticed right knee complaints immediately.  This 
evidence is new, however, it is not material.  It does not in 
any way relate the veteran's right knee disability to his 
period of active service.

The report of a VA general medical examination, conducted in 
April 1993, shows the veteran giving a history of right knee 
pain for the past three years.  The assessment was traumatic 
arthritis of the right knee.  This evidence is new, however, 
it is not material.  It does not in any way relate the 
veteran's right knee disability to his period of active 
service.

VA outpatient treatment records, dated in October 1996, show 
the veteran complaining of right knee pain and swelling.  He 
reported that it was an old injury, and that he had undergone 
surgery for it in 1992.  He stated that it was getting 
progressively worse over the last year.  This evidence is 
new, however, it is not material.  It does not in any way 
relate the veteran's right knee disability to his period of 
active service.

The statement of a fellow former serviceman, received in 
September 1997, relates that the author was a childhood 
friend of the veteran and that he enlisted in the Army 
together with the veteran.  He stated that he remained in 
contact with the veteran during military service, and that at 
that time the veteran informed him that he had injured his 
knee playing basketball for his battalion.  He reported that 
since that time, when he would meet the veteran, the injury 
would be apparent.  This statement is new, it is not, 
however, material.  This friend of the veteran did not 
witness the veteran's claimed inservice injury, nor does he 
have any personal knowledge regarding any treatment the 
veteran may have received for it.  His statement is based on 
history given by the veteran to him, which is essentially 
identical to that already provided by the veteran.  

None of the evidence presented subsequent to the October 1989 
rating decision serves to show service connection for a right 
knee disability, it merely documents recent treatment for a 
right knee disability and a restatement of contentions of the 
veteran that are already of record.  In that sense the 
evidence is cumulative.  The Board has carefully considered 
the evidence presented and has found a complete lack of 
corroborating clinical evidence to substantiate the veteran's 
allegations that his right knee disability had its origins 
during service.  The veteran's statements that he incurred a 
chronic right knee disability during service are not 
competent.  While he is competent to report incidents which 
happened in service, he is not competent to make a conclusion 
as to medical causation.

There has been no evidence recently submitted which is other 
than cumulative.  The evidence submitted in an attempt to 
reopen is neither new nor material and is not relevant or 
probative to the issue at hand.  As no new and material 
evidence has been submitted, the Board finds that there is no 
basis to reopen a claim for service connection for a right 
knee disability.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

